
	
		I
		112th CONGRESS
		2d Session
		H. R. 4043
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to establish Southern Sea Otter Military Readiness Areas
		  for national defense purposes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Readiness and Southern Sea
			 Otter Conservation Act.
		2.Southern Sea Otter
			 Military Readiness and Conservation Act
			(a)Findings and
			 purposeThe Congress finds and declares the following:
				(1)The United States
			 Fish and Wildlife Service—
					(A)developed a relocation and management plan
			 for southern sea otters as authorized by Public Law 99–625 (Nov. 7, 1986, 100
			 Stat. 3500);
					(B)promulgated
			 governing regulations on August 11, 1987 (52 Fed. Reg. 29754), in accordance
			 with section 1(b) of Public Law 99–625; and
					(C)has administered
			 the plan since August 1987.
					(2)National
			 defense-related activities at San Nicolas Island have not had adverse affects
			 on southern sea otters, but continued expansion of the southern sea otter
			 population into the area designated by Public Law 99–625 as the management zone
			 may result in national security impacts. Military training programs evolve, as
			 they are linked to real world events, necessitating greater flexibility in the
			 types and amounts of training events the military departments conduct.
				(3)Sikes Act
			 Compliant Integrated Natural Resources Management Plans for military
			 installations in California adequately address the special management needs of
			 threatened and endangered species, and provide conservation benefits to the
			 near shore marine environments through watershed and land-based management
			 actions.
				(4)Public Law 99–625
			 provided the authority under the Endangered Species Act of 1973 and the Marine
			 Mammal Protection Act of 1972 for otters established at San Nicolas Island to
			 be designated a nonessential experimental population and this designation
			 should be continued to provide for the flexibility needed for military
			 readiness requirements guaranteed by Public Law 99–625.
				(b)PurposeThe
			 purpose of this section is to enhance conservation of the southern sea otter
			 and its growth toward an optimum sustainable population while allowing
			 reasonable assurances for military readiness activities, as defined in section
			 315(f) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (Public Law 107–314; 116 Stat. 2509; 16 U.S.C. 703 note), to continue.
			(c)Establishment of
			 the southern sea otter military readiness areasChapter 136 of
			 title 10, United States Code, is amended by adding at the end the following new
			 section:
				
					2283.Establishment
				of the Southern Sea Otter Military Readiness Areas
						(a)EstablishmentThe
				Secretary of Defense shall establish Southern Sea Otter Military Readiness
				Areas for national defense purposes, consisting of—
							(1)the area that
				includes Naval Base Ventura County San Nicolas Island and Begg Rock, and the
				adjacent and surrounding waters within the following coordinates:
								
									N. Latitude/W. Longitude
									33°27.8′/119°34.3′
									33°20.5′/119°15.5′
									33°13.5′/119°11.8′
									33°06.5′/119°15.3′
									33°02.8′/119°26.8′
									33°08.8′/119°46.3′
									33°17.2′/119°56.9′
									33°30.9′/119°54.2′;
							(2)that area that
				includes Naval Base Coronado San Clemente Island and the adjacent and
				surrounding waters running parallel to shore to 3 nautical miles from the high
				tide line designated by 33 C.F.R. part 165 on May 20, 2010, as the San Clemente
				Island 3NM Safety Zone; and
							(3)that area that
				includes Marine Corps Base Camp Pendleton and the adjacent waters within the
				following coordinates:
								
									Latitude/W. Longitude
									33°26.6′/117°38.9′
									33°21.3′/117°45.8′
									33°56.2′/117°39.7′
									33°6.5′/117°28.5′
									33°10.2′/117°23.7′
									33°11.8′/117°23.2′
									33°26.6′/117°38.9′.
							(b)Activities
				within the southern sea otter military readiness areas
							(1)Incidental
				takings under Endangered Species Act of 1973Sections 4 and 9 of
				the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with
				respect to the incidental taking of any southern sea otter in the Southern Sea
				Otter Military Readiness Areas in the course of conducting a military readiness
				activity.
							(2)Incidental
				takings under Marine Mammal Protection Act of 1972Sections 101
				and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372)
				shall not apply with respect to the incidental taking of any southern sea otter
				in the Southern Sea Otter Military Readiness Areas in the course of conducting
				military readiness activities.
							(3)Treatment as
				species proposed to be listedFor purposes of any military
				readiness activity, any southern sea otter while within the Southern Sea Otter
				Military Readiness Areas shall be treated for the purposes of section 7 of the
				Endangered Species Act of 1973 (16 U.S.C. 1536) as a member of a species that
				is proposed to be listed as an endangered species or a threatened species under
				section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
							(c)RemovalNothing
				in this section or any other Federal law shall be construed to require that any
				southern sea otter located within the Southern Sea Otter Military Readiness
				Areas as of the effective date of this section or thereafter be removed from
				the Areas.
						(d)Revision or
				termination of exceptionsThe
				Secretary of the Interior may revise or terminate the application of subsection
				(b) if the Secretary, in consultation with, and with the concurrence of, the
				Secretary of the Navy, determines that military activities authorized under
				subsection (b) are substantially impeding southern sea otter conservation or
				the return of southern sea otters to optimum sustainable population levels.
						(e)Monitoring
							(1)In
				generalThe Secretary of the Navy shall monitor the Southern Sea
				Otter Military Readiness Areas not less than every three years to measure the
				growth or decline of the southern sea otter population.
							(2)ReportsWithin
				24 months after the effective date of this section and every three years
				thereafter, the Secretary of the Navy shall report to Congress and the public
				on monitoring undertaken pursuant to paragraph (1).
							(f)Relationship to
				other Federal lawExcept as provided in subsections (a) and (b),
				nothing in this section shall be construed as repealing, superseding, or
				modifying any provision of Federal law.
						(g)Ecosystem
				management
							(1)ecosystem
				management planConsistent with Public Law 99–625 and the notice
				and comment provisions of chapter 5 of title 5, the Director of the United
				States Fish and Wildlife Service and the Director of the National Marine
				Fisheries Service, in cooperation with the Marine Mammal Commission, shall
				develop an ecosystem management plan that, for waters off the coast of
				California, ensures—
								(A)the recovery of
				the southern sea otter;
								(B)the recovery of
				the endangered black abalone and the endangered white abalone; and
								(C)the commercial
				harvest of shellfish fisheries at levels approximating current harvests.
								(2)assessment of
				carrying capacityThe
				Director of the United States Fish and Wildlife Service shall, within one year
				after the effective date of this section, assess the carrying capacity of the
				habitat for southern sea otters, including an assessment of the impacts of
				water quality on that carrying capacity and the causes of water quality
				degradation.
							(3)continued
				implementation of existing planThe Director of the United States Fish and
				Wildlife Service shall continue implementing the relocation and management plan
				for southern sea otters authorized by Public Law 99–625 (100 Stat. 3500) until
				the date the management plan and assessment required under paragraphs (1) and
				(2), respectively, are completed.
							(h)DefinitionsIn
				this section:
							(1)Incidental
				takingThe term incidental taking means any take
				of a southern sea otter that is incidental to, and not the purpose of, the
				carrying out of an otherwise lawful activity.
							(2)Optimum
				sustainable populationThe term optimum sustainable
				population means, with respect to any population stock, the number of
				animals that will result in the maximum productivity of the population or the
				species, keeping in mind the carrying capacity of the habitat and the health of
				the ecosystem of which they form a constituent element.
							(3)Southern sea
				otterThe term southern sea otter means any member
				of the subspecies Enhydra lutris nereis.
							(4)TakeThe
				term take—
								(A)when used in
				reference to activities subject to regulation by the Endangered Species Act of
				1973 (16 U.S.C. 1531–1544) shall have the meaning given such term in that
				statute; and
								(B)when used in
				reference to activities subject to regulation by the Marine Mammal Protection
				Act of 1972 (16 U.S.C. 1361–1423h), shall have the meaning given such term in
				that statute.
								(5)Military
				readiness activityThe term
				military readiness activity has the meaning given that term in
				section 315(f) of the Bob Stump National Defense Authorization Act for Fiscal
				Year 2003 (Public Law 107–314; 116 Stat. 2509; 16 U.S.C. 703 note), and
				includes all training and operations of the Armed Forces that relate to combat,
				and the adequate and realistic testing of military equipment, vehicles,
				weapons, and sensors for proper operation and suitability for combat
				use.
							.
			(d)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
				
					
						2283. Establishment of the Southern Sea Otter Military
				Readiness
				Areas.
					
					.
			
